                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      E. MATTHEW FREEMAN
                    3 Nevada Bar No. 14198
                      Matt.Freeman@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendants
                    7        Las Vegas Metropolitan Police
                             Department and Sheriff Joseph Lombardo
                    8        Lt. Michael Lusch

                    9                                   UNITED STATE DISTRICT COURT

                   10                             DISTRICT OF NEVADA, SOUTHERN DIVISION

                   11                                                 ***

                   12 GUSTAVO RAMOS,                                    CASE NO. 2:19-cv-0124-RFB-VCF
                   13                      Plaintiff,                   STIPULATION AND ORDER TO
                                                                        EXTEND THE DEADLINE TO FILE
                   14             vs.                                   DISPOSITIVE MOTIONS
                   15 CLARK COUNTY DETENTION CENTER,                    FIRST REQUEST
                      (an operating agency of Clark County NV),
                   16 NAPHCARE, INC. (a foreign corporation),
                      UNKNOWN MEDICAL SERVICES
                   17 PROVIDER (CORP ROE #1), WARDEN OF
                      CCDC (JOHN DOE #1), in his individual and
                   18 professional capacity, SHERIFF JOSEPH
                      LOMBARDO, LAS VEGAS
                   19 METROPOLITAN POLICE DEPARTMENT,
                      in his individual and professional capacity,
                   20 YOLANDA KING, in her individual and
                      professional capacity, (Clark County
                   21 Manager), JEFF WELLS, in his individual and
                      professional capacity (Asst. Clark County
                   22 Manager), LT. MICHAEL LUSCH, (Lusch or
                      Lt. Lusch) in his individual and professional
                   23 capacity as a supervisor at CCDC, DOES 1-X,
                      ROES 1-X, et al.
                   24
                                      Defendants.
                   25

                   26 …

                   27 …

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4835-5454-7439.1
ATTORNEYS AT LAW
                    1                          STIPULATION AND ORDER TO EXTEND THE

                    2                          DEADLINE TO FILE DISPOSITIVE MOTIONS

                    3            Pursuant to LR 6-1 and LR 26-3, the parties, by and through their respective counsel of

                    4 record, hereby stipulate and request that this Court extend the deadline to file dispositive motions

                    5 in the above-captioned case sixty-two (62) days, up to and including Monday, September 13,

                    6 2021.

                    7            This Request for an extension of time is not sought for any improper purpose or other

                    8 purpose of delay. This request for extension is based upon the following:

                    9            Counsel has been practicing social distancing and working remotely. Due to these

                   10 unexpected and rapidly changing circumstances related to disruptions caused by COVID-19

                   11 related business closures, an extension of the dispositive motion deadline is necessary.

                   12            WHEREFORE, the parties respectfully request that this Court extend the time for the

                   13 parties to file their dispositive motions by sixty-two (62) days from the current deadline of July 13,

                   14 2021 up to and including September 13, 2021.

                   15    Dated this 22nd day of June, 2021.              Dated this 22nd day of June, 2021.
                   16    LEWIS BRISBOIS BISGAARD & SMITH LLP             THE MARKOWITZ LAW FIRM
                   17    /s/ Robert W. Freeman                           /s/ Warren Ross Markowitz
                         Robert W. Freeman                               Warren Ross Markowitz
                   18    Nevada Bar No. 3062                             Nevada Bar No. 15166
                         E. Matthew Freeman                              7260 W. Azure Drive
                   19    Nevada Bar No. 14198                            Suite 140-100
                         6385 S. Rainbow Blvd, Suite 600
                   20    Las Vegas, Nevada 89118                         Las Vegas, Nevada 89130
                         Attorneys for the Defendants                    Attorney for Plaintiff
                   21    Las Vegas Metropolitan Police Department,       Gustavo Ramos
                         Sheriff Joseph Lombard and Lt. Michael
                   22    Lusch
                   23    …
                   24    …
                   25    …
                   26    …
                   27    …
                   28    …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4835-5454-7439.1                                 2
                    1
                         Dated this 22nd day of June, 2021.                  Dated this 22nd day of June, 2021.
                    2
                         OLSON, CANNON, GORMLEY & STOBERSKI                  SCHUERING ZIMMERMAN & DOYLE, LLP
                    3
                         /s/ Stephanie A. Barker                             /s/ Chad C. Couchot
                    4    Stephanie A. Barker                                 Chad C. Couchot
                         Nevada Bar No. 003176                               Bar No. 12946
                    5    9950 West Cheyenne Avenue                           400 University Avenue
                         Las Vegas, Nevada 89129                             Sacramento, California 95825-6502
                    6
                         Attorneys for Defendants
                         Yolanda King and Jeff Wells                         Aimee Clark Newberry
                    7
                                                                             Nevada Bar No. 10696
                    8                                                        CLARK NEWBERRY
                                                                             810 S. Durango Drive, Suite 102
                    9                                                        Las Vegas, Nevada 89145
                   10                                                        Attorneys for Defendant
                                                                             NAPHCARE, INC.
                   11

                   12

                   13                                                   ORDER
                   14             IT IS SO ORDERED.
                   15             Dated this 23rd day of June, 2021.
                   16

                   17                                                    ______________________________________
                                                                            UNITED STATES MAGISTRATE JUDGE
                   18

                   19           The Joint Pretrial Order must be filed on or before October 13, 2021.
                                If dispositive motions are filed, the deadline
                   20           for filing the joint pretrial order will be suspended until 30 days after
                   21           decision on the dispositive motions or further court order.

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4835-5454-7439.1                                     3
